Case 3:20-cv-02392-JLS-LL Document 1-3 Filed 12/08/20 PageID.7 Page 1 of 7
Case 3:20-cv-02392-JLS-LL Document 1-3 Filed 12/08/20 PageID.8 Page 2 of 7




                                                                             Exhibit A
                                                                               001
Case 3:20-cv-02392-JLS-LL Document 1-3 Filed 12/08/20 PageID.9 Page 3 of 7




                                                                             Exhibit A
                                                                               002
Case 3:20-cv-02392-JLS-LL Document 1-3 Filed 12/08/20 PageID.10 Page 4 of 7




                                                                          Exhibit A
                                                                            003
Case 3:20-cv-02392-JLS-LL Document 1-3 Filed 12/08/20 PageID.11 Page 5 of 7




                                                                          Exhibit A
                                                                            004
Case 3:20-cv-02392-JLS-LL Document 1-3 Filed 12/08/20 PageID.12 Page 6 of 7




                                                                          Exhibit A
                                                                            005
Case 3:20-cv-02392-JLS-LL Document 1-3 Filed 12/08/20 PageID.13 Page 7 of 7




                                                                          Exhibit A
                                                                            006
